Title: From Alexander Hamilton to William Wynne, 18 September 1790
From: Hamilton, Alexander
To: Wynne, William


Treasury DepartmentSeptember 18th. 1790.
sir
Mr. Justin Foote has delivered at this Office a Commission from the President of the United States, vesting you with the office of Surveyor of the Port of Winton in North Carolina. This Gentleman informed me that he was not charged with any letter of resignation from you, but stated the substance of your verbal communication to him at the time.
Passing over the obligation of every good Citizen, to deport himself with due respect to the Chief Magistrate, and especially of those to whom he and the Senate may have previously given indications of confidence, which I am persuaded you would not intentionally deviate from, I beg leave to observe, that questions may be raised, whether the return of a commission is all that is requisite from gentlemen who decline an appointment to a public trust. Under these circumstances I find myself constrained to request, that you will make known to the President in a regular way, your intentions as to your late appointment.
I am sir  Your Obt. Servant
Alexander Hamiltonsecy. of the Treasury
Wm. Winn Esqr.Winton North Carolina
